Citation Nr: 1531989	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, characterized as a psychotic disorder and claimed as a delusional disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. P. 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran and S. P. testified before the undersigned Veterans Law Judge in a videoconference hearing in July 2014.  A transcript of that hearing has been associated with the claims file.

The record shows that the Veteran is currently diagnosed with delusional disorder, schizophrenia, amnestic disorder, and anxiety disorder.  These disabilities (i.e., diagnoses) are separate and distinct from posttraumatic stress disorder (PTSD), for which service connection was denied in the June 2003 rating decision that became final; therefore, the Board finds that it is appropriate to adjudicate service connection for an acquired psychiatric disorder (other than PTSD) as an original claim for service connection, rather than a petition to reopen the previously denied claim for PTSD.  Velez v. Shinseki, 23 Vet. App. 199, 203 (2009) (noting that in Boggs and Ephraim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).


FINDING OF FACT

Without consideration of posttraumatic stress disorder, no acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no acquired psychiatric disorder present during the period of this claim is etiologically related to the Veteran's active service.



CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in August 2008 to the Veteran.  This letter explained the evidence needed to substantiate the underlying claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of 'relevant' records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be 'necessary' to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also provided a VA examination in November 2010 to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  The United States Court of Appeals for Veterans Claims (hereinafter 'the Court') has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  The examiner conducted a thorough clinical evaluation, and considered the Veteran's complaints, symptoms, and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

The Board also observes that the undersigned VLJ, at the Veteran's July 2014 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the Veteran had the opportunity to submit additional evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


II.  Legal Criteria

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be established on the basis of continuity of symptomatology for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

III.  Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service treatment records (STRs) are negative for evidence of any psychiatric disorder.  In the course of his June 1967 separation examination, the clinical evaluation disclosed that his psychiatric status was normal.

VA progress notes dated in April 1969 indicate the Veteran was admitted for back pain.  Upon admission, he reported he was on no medication.  In a June 1969 VA treatment note, the examiner noted that all studies had come back negative, yet the Veteran continued to complain of chest pains and muscle spasms in his buttocks.  The examiner suspected much psychiatric overlay.    
	
In an undated letter received in November 1978, Dr. L. D. stated that the Veteran was seen in the office in January 1968, complaining that he injured his back while in the military.  Dr. J. D. treated him for a low back strain.  The Veteran was then seen in October 1970 complaining about having "trouble with his head, including dandruff."  He stated that his head hurt and was sore and felt tingly.  He was given a prescription for Valium, which helped some, but he reported that he was not very nervous.  In November 1970, the Veteran was given a prescription for Mellaril, an anti-psychotic medication.  Dr. L. D. stated that the Veteran had several schizoid type complaints which were difficult for the Veteran to describe.  

A December 1974 VA progress note indicated that the Veteran was very anxious to return to school, but he wanted a remedy for some of his claimed disabilities.  The examiner noted he had very complex problems with psychosomatic or psychological overtones. 

A December 1978 letter from the Veteran's private treatment provider indicated he was initially seen in October 1975, and was treated until March 1976.  The Veteran had reported hurting his back in service in 1967.  He also had problems including difficulty studying, insomnia, and difficulty in socializing.  He reported treatment from various doctors in Kentucky and Virginia.  After a mental status evaluation, the examiner noted a diagnosis of psychoneurotic disorder and anxiety reaction.  

In a December 1983 statement, the Veteran asserted he had dizzy spells since June 1967.  He also claimed visual, tactile, auditory, and orientation disturbances.  He reported physical symptoms such as pain, gastrointestinal distress, and coughing up blood.  He also complained of problems with anger. 

VA progress notes dated from November 1983 to April 1996 include a December 1983 note in which the Veteran reported his symptoms began in 1967 when he was aboard a ship.  In a January 1984 note, the examiner indicated he evidenced somatic-preoccupation on borderline psychotic level, where unusual perceptual experiences and tangentially of thought processes were observed.  In a July 1984 note, the Veteran asserted that his psychiatric problems were the result of his service in the Navy.  In a September 1993 psychological evaluation, the examiner noted he complained of poor concentration which he said he first noticed when he began attending college after being in the Navy.  He attributed this to exposure to Agent Orange when he was in service.  A December 1994 follow-up included a diagnosis of delusional disorder. 

In a January 1999 private psychiatric evaluation, the Veteran reported cognitive difficulties due to unknown toxic substance in Vietnam.  After a mental status evaluation, the diagnosis was delusional disorder, persecutory type.  

In a June 2003 VA examination, the Veteran reported he first saw a psychiatrist in 1971 while a student at Western Kentucky University.  The examiner noted the Veteran had a long history of being seen by psychiatrists with the overriding diagnosis of delusional disorder related to his belief that fear developed in December 1964 following the Gulf of Tonkin fabrication by President Johnson until the fall of Saigon in 1975.  The Veteran stated he has never been able to relax after that.  After a mental status evaluation the diagnosis was delusional disorder, persecutory type.  

During a September 2008 VA examination, the Veteran reported he injured his back in May 1967 and that that since that time he had had difficulty sleeping.  He was initially treated by a psychiatrist in 1971 while a student at Western Kentucky University.  He started being seen at the VA medical center (VAMC) in 1984 and then resumed treatment in 1989 and had carried a diagnosis of delusional disorder.  The examiner noted that the Veteran persisted in his belief that his delusional disorder had its onset in service.  After a mental status evaluation, the diagnosis was psychotic disorder not otherwise specified (NOS).  He noted that the Veteran's delusions were persistent and left him believing that the source of all his mental problems were rooted in his service time, though there was no treatment for the same in service and treatment did not start until four years after his discharge.  

During a November 2010 VA examination, the examiner noted the Veteran had been treated since February 1999 for a delusional disorder, stated to be "in remission."  The Veteran reported that during his first year of school at Western Kentucky University in 1971 he saw a psychiatrist.  He did not recall the diagnosis at that time and he was not started on any medication.  He added that his symptoms started in 1967 when he started losing sleeping and knew something was wrong.  However, at that time, he attributed to his back pain.  The examiner noted that based on review of the records, as well as the clinical interview, the Veteran appeared to attribute any and every problem to his miliary service although there was no documentation to support those beliefs.  He recognized this, but continued to obsessively believe his difficulties in school, any sleep-related issues, and his current mental illness, although first treated years after military service, all began specifically in May 1967, one month before his discharge.  After a mental status examination, the examiner noted a diagnosis of delusional disorder, persecutory type.  The examiner opined that the Veteran's diagnosed mental condition was not caused or permanently aggravated by active duty.  The examiner noted that there was no evidence of any mental condition during military service and the Veteran denied any mental condition beyond a claimed sleeping problem during his last month of service.  The first treatment for mental illness was four years after military service.   The examiner noted that the Veteran attributed virtually every problem to his military service, although there was no documentation to support those beliefs.  This may be related to his delusional belief system and general mental illness.  Such serious mental illnesses are well-known to first become evident in the late teen years through the early thirties.  When first treated in 1971, according to his statements, he would have been around age 29 and this is very likely the "first break" in his psychotic mental illness.  

VA progress notes dated from September 2000 to November 2013 include diagnoses of delusional disorder, rule out schizophrenia, amnestic disorder, and anxiety disorder.   In an October 2000 VA progress note, the Veteran asserted that his current problems related to posttraumatic stress disorder but the examiner noted that his symptoms described included declining mental function since the war in Vietnam and his responses to his time there.  The diagnosis was delusional disorder, schizophrenia, and anxiety disorder.   In a March 2008 VA progress note, the Veteran asserted that his disorder started in May 1967.  He had been in sick bay for back pain, then abruptly began having difficulty maintaining sleep.  This developed more and more until it was a significant problem.  The examiner noted the diagnosis of delusional disorder and amnestic fugue.  In an October 2013 VA progress note, the Veteran reported that he awoke every night after about three hours of sleep since a month before his military discharge.  He stated he could not recall any negative experiences in the military and he denied nightmares related to the military.  After a mental status evaluation, the diagnosis was schizophrenia. 

In a December 2012 letter, VA physician C. T., M.D., stated that the Veteran had been treated by the VA medical center since 1983.  The Veteran reported to her that he was in the military for four years and his illness started on month prior to his discharge.  He was treated for psychiatric problems in 1970 at Western Kentucky University.  He continued his treatment at the VAMC in 1983 with some interruptions.  He started coming to Dupont Outpatient clinic in 1999 until the present time.  He was taking some medications which alleviated some of his problems.   

During a July 2014 Board videoconference hearing, the Veteran testified that he saw his private physician after separation from service and that he started treatment for mental health problems prior to going to college with his private physician.  The Veteran's sister asserted that she noticed a change his in behavior immediately after his return from active service.  

The Board has concluded that service connection is not warranted for any acquired psychiatric disorder.  As previously noted, in order to establish direct service connection, there must be competent medical evidence of a current disability, a disease or injury in service, and competent medical evidence linking the claimed in-service disease or injury to the current disability.  

There is no question the Veteran has a current psychiatric disability.  VA examinations and private treatment records include diagnoses of delusional disorder, schizophrenia, amnestic disorder, and anxiety disorder.  However, there is no evidence that the Veteran's psychiatric disorder is caused by or was incurred during active service.  

The Board finds most persuasive the reports of the September 2008 and November 2010 VA examinations.  Each of these examiners carefully reviewed the Veteran's history, conducted in-depth interviews, and assessed the Veteran's reported symptoms, to include his assertion that psychiatric symptoms began in service.  The November 2010 VA examiner diagnosed schizophrenia and indicated that the Veteran's acquired psychiatric disorder was not manifested while on active duty, which was likely a part of the Veteran's delusion.  In assigning high probative value to the reports of the two VA examiners, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file to include previous Axis I and Axis II diagnoses, and discussed the rationale underlying their conclusions.  There is no indication that these examiners were not fully aware of the Veteran's past history or that they misstated any relevant fact.  The Board thus finds the VA providers' findings to be of great probative value.

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  However, the Veteran's opinion regarding the etiology of his own condition (acquired psychiatric disorder) is entitled to lower probative weight.  Simply stated, the Veteran's contentions are outweighed by the medical opinion of the VA examiners, as well as the facts cited above.

With respect to the Veteran's recent reports of experiencing psychotic symptoms during service and within one year of service, the Board notes that there is no evidence of thought disorder in service or within one year of active service.  He was psychiatrically normal at discharge examination.  The first evidence of a mental health disorder is in a June 1969 VA treatment record while the Veteran was hospitalized for back pain.  Furthermore, an undated letter received in November 1978 from Dr. L. D. indicates the Veteran was only treated for a back disorder from January 1968.  It was not until October 1970 that he first complained to his private physician of mental health problems.  Moreover, if the Veteran had been treated for mental health problems, and prescribed medication prior to October 1970, it is reasonable the Veteran would have reported the treatment during his VA hospitalization in 1969 for back pain.  In light of these inconsistencies, the Board concludes that the Veteran's statements regarding symptoms in service, psychotic symptoms during the one year period following his separation from service, and any continuity of symptomatology since service are unreliable and not credible. Furthermore, the Veteran's sister's statements regarding the Veteran's changed behavior following his discharge from service are also entitled to little probative weight, because although she is competent to report what she observed, the record does not reflect that she has the requisite skill and knowledge to attribute what she recalled regarding her observations to a current psychiatric disorder.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses referable to psychiatric disorders, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014).  Thus, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.

	





					(Continued on the next page)

ORDER

Entitlement to service connection for an acquired psychiatric disorder, characterized as a psychotic disorder and claimed as a delusional disorder, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


